                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                        Case No. 17-cv-00072-BLF
                                   8                       Plaintiff,
                                                                                              ORDER GRANTING DEFENDANT’S
                                   9                 v.                                       ADMINISTRATIVE MOTION TO
                                                                                              SEAL AT ECF 329
                                  10     CISCO SYSTEMS INC.,
                                                                                              [RE: ECF 329]
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13              Before the Court is Defendant’s administrative motion to file under seal portions of the

                                  14   briefing and exhibits submitted in connection with Defendant’s Reply in Support of Its Motion to

                                  15   Strike Finjan’s Expert Reports on Infringement (332). ECF 329. For the reasons that follow, the

                                  16   motion to seal is GRANTED.

                                  17         I.      LEGAL STANDARD
                                  18              “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79. Parties moving to seal documents

                                  28   must also comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-
                                   1   5(b), a sealing order is appropriate only upon a request

                                   2            that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   3   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   4   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   5   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   6   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   7   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   8   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   9   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  10   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  11   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  12   is sealable.” Civ. L.R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13        II.    DISCUSSION
                                  14            The Court has reviewed Defendant’s sealing motion and the declaration of the designating

                                  15   party submitted in support thereof. The Court finds that Defendant articulated compelling reasons

                                  16   to seal certain portions of the requested documents. The proposed redactions are narrowly

                                  17   tailored. The Court’s rulings on the sealing requests are set forth in the table below.
                                         ECF No.         Document to be Sealed                    Result                   Reasoning
                                  18
                                  19    329-4         Cisco Systems, Inc.’s Reply in           GRANTED as to the         If filed publicly,
                                        (Corrected    Support of Its Motion to Strike          highlighted portions      this confidential
                                  20    at ECF        Finjan’s Expert Reports on               at page 4, lines 11-14,   information could be
                                        334)          Infringement in View of the              18-19, 27-28; page 5,     used to Cisco’s
                                  21                  Orders Dated June 11, 2019 and           lines 7-8.                disadvantage by
                                                      July 7, 2019.                                                      competitors, as it
                                  22
                                                                                                                         reveals Cisco’s
                                  23                                                                                     confidential business
                                                                                                                         information,
                                  24                                                                                     including structure
                                                                                                                         and operation of the
                                  25                                                                                     accused products.
                                                                                                                         See Bartow Decl. ¶¶
                                  26
                                                                                                                         2-5, ECF 329-1.
                                  27    329-7         Exhibit 1 to the Declaration of          GRANTED as to the         This document
                                                      David C. Dotson (ECF 329-5) in           entire document.          contains Cisco
                                  28                  Support of Cisco Systems, Inc.’s                                   confidential
                                                                                           2
                                        ECF No.           Document to be Sealed                    Result             Reasoning
                                   1

                                   2                  Reply in Support of Its Motion to                           information regarding
                                                      Strike Finjan’s Expert Reports on                           structure and
                                   3                  Infringement in View of the                                 operation of the
                                                      Orders Dated June 11, 2019 and                              accused products.
                                   4                  July 7, 2019.                                               See Bartow Decl. ¶¶
                                                                                                                  2-5, ECF 329-1.
                                   5
                                        329-9         Exhibit 2 to the Declaration of         GRANTED as to the   This document
                                   6                  David C. Dotson (332-1) in              entire document.    contains Cisco
                                                      Support of Cisco Systems, Inc.’s                            confidential
                                   7                  Reply in Support of Its Motion to                           information regarding
                                                      Strike Finjan’s Expert Reports on                           structure and
                                   8                  Infringement in View of the                                 operation of the
                                   9                  Orders Dated June 11, 2019 and                              accused products.
                                                      July 7, 2019.                                               See Bartow Decl. ¶¶
                                  10                                                                              2-5, ECF 329-1.

                                  11      III.     CONCLUSION

                                  12            For the foregoing reasons, the Court hereby GRANTS Defendant’s motion to seal at
Northern District of California
 United States District Court




                                  13   ECF 329. No further action is necessary.

                                  14            IT IS SO ORDERED.

                                  15

                                  16   Dated: September 16, 2019

                                  17                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  18                                                      United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
